Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,3,5-6,8,10 and 12-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It appears that the limitation of “predicting that an abrupt reduction in the charging capacity of the battery is imminent when the change pattern of the first derivative or the second derivative at least one precursor follows at least one pre-configured pattern of the battery that has undergone a minimum point of the first derivative or the second derivative of the charging capacity of the battery”  as recited in claim 1 and the limitation of   “predict that an abrupt reduction in the charging capacity of the at least one battery is imminent when the change pattern of the first derivative or the second derivative follows at least one precursor follows at least one pre-configured pattern of the at least one battery that has undergone a minimum point of the first derivative or the second derivative of the charging capacity of the battery” as recited in claim 8    do not have support in the original disclosure, therefore this limitation introduces new matters.
 	The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,3,5-6,8,10 and 12-13 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9-10, it is unclear what is meant by “a minimum point of the first  derivative or the second derivative of the charging capacity of the battery”? Furthermore, it is unclear how it is established or determined?
In claim 8, line 14, it is unclear what is meant by “a minimum point of the first  derivative or the second derivative of the charging capacity of the battery”? Furthermore, it is unclear how it is established or determined?
The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
Claim 7 is allowed since the prior art does not disclose battery state measuring method that is performed by at least one processor to predict  a time point when charging capacity of a battery is to be relatively abruptly reduced, the battery state measuring method having combined method steps of 3 Appln. No.: 17/018,329 estimating the charging capacity of the battery by  monitoring charging and discharging data of the battery; calculating a first derivative of the estimated charging capacity of the battery; calculating a second derivative of the estimated charging capacity of the battery; calculating  while the battery is being operated, monitoring a change pattern of at least one value of the first derivative and the second derivative of the charging capacity of the battery; and generating a decision indicative of abrupt reduction in the charging capacity of the battery, based on the change pattern of the first derivative; and the second derivative of the charging capacity of the battery, wherein the charging capacity of the battery is defined as Ci-N =Ci exp(- BN), and wherein N is a number of charging cycles of the battery, and p is a fitting parameter defining a rate of reduction in the charging capacity of the battery as recited in claim 7.
Searches were performed and no prior art was found to meet the limitations of claims 1,3,5-6,8,10 and 12-13. However these claims are not allowed due to their deficiencies as mentioned in the current office action.
Applicant’s arguments with respect to claims1-13 field on 06/01/2022  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Fasching et al (Pat# 11,061,076) disclose battery analyzer.
Li et al (Pat# 10,557,890) disclose battery capacity monitor.
Lim et al (Pat# 9,869,713) disclose Through-silicon Via (TSV) Crack Sensors For Detecting TSV Cracks In Three-dimensional (3D) Integrated Circuits (ICs) (3DICs), And Related Methods And Systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867